                                                       United States District Court
                                                       Central District of California
                                                                                                                                          JS-3
 UNITED STATES OF AMERICA vs.                                             Docket No.            CR 18-707-PSG

 Defendant           RICHARD ALEXANDER BIOS                               Social Security No. 2      6      0    8
 akas: None                                                               (Last 4 digits)




                                                                                                                MONTH      DAY     YEAR
           In the presence ofthe attorney for the government, the defendant appeared in person on this date.    O1          13       20


 COUNSEL                                                            RTND Edward Robinson
                                                                         (Name of Counsel)

    PLEA            ~X GUILTY,and the court being satisfied that there is a factual basis for the plea. ~      NOLO    ~  NOT
                                                                                                            CONTENDERS   GUILTY
  FINDING           There being afinding/verdict of GUILTY,defendant has been convicted as charged ofthe offenses) o£

                    Possession of Child Pornography,in violation of Title 18 U.S.C. §, 2252A(a)(5)(B),(b)(2), as charged in
                    Count 3 of the Indictment.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown,or appeared to the Court,the Court adjudged the defendant guilty as charged and convicted and ordered that:
   COMM             Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
   ORDER            custody ofthe Bureau ofPrisons to be imprisoned for a term o£ TIME SERVED.



It is ordered that the defendant shall pay to the United States a special assessment of$100, which is due
immediately.

It is ordered that the defendant shall pay to the United States an additional special assessment of$5,000,
the payment of which shall commence after the defendant has satisfied all outstanding court-ordered
fines, orders of restitution, and any other victim-compensation obligations pursuant to Title 18 U.S.C.
§ 3014.

Pursuant to Guideline § SE1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Upon release from imprisonment,the defendant shall be placed on supervised release for a term often
years under the following terms and conditions:

        The defendant shall comply with the rules and regulations ofthe United States Probation &Pretrial
        Services Office and General Order 18-10, including the conditions of probation and supervised
        release set forth in Section III of General Order 18-10.



CR-104(wpd 10/18)                                JUDGMENT &PROBATION/COMMITMENT ORDER                                                     Page 1
 USA vs.    RICHARD ALEXANDER BIOS                         Docket No.:   CR 18-707-PSG

2.      The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
        submit to one drug test within 15 days ofrelease from custody and at least two periodic drug tests
        thereafter, not to exceed eight tests per month, as directed by the Probation Officer.
3.      The defendant shall participate in an outpatient substance abuse treatment and counseling program
        thatincludes urinalysis,breath and/or sweat patch testing,as directed by the Probation Officer. The
        defendant shall abstain from using alcohol and illicit drugs, and from abusing prescription
        medications during the period of supervision.
4.      The defendant shall participate in mental health treatment, which may include evaluation and
        counseling, until discharged from the program by the treatment provider, with the approval ofthe
        Probation Officer.
5.      As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
        Court-ordered treatment to the aftercare contractors during the period ofcommunity supervision,
        pursuant to Title 18 U.S.C. § 3672. The defendant shall provide payment and proofofpayment as
        directed by the Probation Officer.
6.      During the period of community supervision, the defendant shall pay the special assessment and
        restitution in accordance with this judgment's orders pertaining to such payment.
7.      The defendant shall cooperate in the collection of a DNA sample from the defendant.
8.      The defendant shall possess and use only those computers and computer-related devices, screen
        user names, passwords, email accounts, and Internet service providers (ISPs) that have been
        disclosed to the Probation Officer upon commencement ofsupervision. Any changes or additions
        are to be disclosed to the Probation Officer prior to the first use. Computers and computer-related
        devices include personal computers, personal data assistants (PDAs), Internet appliances,
        electronic games, cellular telephones, and digital storage media, as well as their peripheral
        equipment, that can access, or can be modified to access, the Internet, electronic bulletin boards,
        and other computers.
9.      All computers, computer-related devices, and their peripheral equipment, used by the defendant
        shall be subject to search and seizure. This shall not apply to items used at the employment's site,
        which are maintained and monitored by the employer.
10.     The defendant shall comply with the rules and regulations ofthe Computer Monitoring Program.
        The defendant shall pay the cost ofthe Computer Monitoring Program,in an amount not to exceed
        $32 per month per device connected to the Internet.
1 1.    Within three (3) days of release from prison, the defendant shall register as a sex offender, and
        keep the registration current, in each jurisdiction where he resides, where he is an employee, and
        where he is a student, to the extent the registration procedures have been established in each
        jurisdiction. When registering for the first time,the defendant shall also register in thejurisdiction
        in which the conviction occurred if different from jurisdiction of residence. The defendant shall
        provide proof of registration to the Probation Officer within 48 hours of registration.




CR-104(wpd 10/18)                    JUDGMENT &PROBATION/COMMITMENT ORDER                                Page 2
USA vs.    RICHARD ALEXANDER BIOS                          Docket No.:   CR 18-707-PSG


12.     The defendant shall participate in a psychological counseling or psychiatric treatment or a sex
        offender treatment program,or any combination thereofas approved and directed by the Probation
        Officer. The defendant shall abide by all rules, requirements, and conditions of such program,
        including submission to risk assessment evaluations and physiological testing, such as polygraph
        and Abel testing. The Court authorizes the Probation Officer to disclose the Presentence Report,
        and any previous mental health evaluations or reports, to the treatment provider. The treatment
        provider may provide information (excluding the Presentence report), to State or local social
        service agencies (such as the State of California, Department of Social Service), for the purpose
        ofthe client's rehabilitation.
13.     As directed by the Probation Officer, the defendant shall pay all or part of the costs of
        psychological counseling or psychiatric treatment, or a sex offender treatment program, or any
        combination thereof to the aftercare contractor during the period ofcommunity supervision. The
        defendant shall provide payment and proofofpayment as directed by the Probation Officer. Ifthe
        defendant has no ability to pay, no payment shall be required.
14.     The defendant shall not view or possess any materials, including pictures, photographs, books,
        writings, drawings, videos, or video games, depicting and/or describing child pornography, as
        defined in Title 18 U.S.C. §2256(8), or sexually explicit conduct depicting minors, as defined at
        Title 18 U.S.C.§2256(2).This condition does not prohibit the defendant frompossessing materials
        solely because they are necessary to, and used for, a collateral attack,nor does it prohibit him from
        possessing materials prepared and used for the purposes of his Court-mandated sex offender
        treatment, when the defendant's treatment provider or the probation officer has approved of his
        possession of the material in advance.
15.     The defendant shall not own,use or have access to the services of any commercial mail-receiving
        agency, nor shall he open or maintain a post office box, without the prior written approval ofthe
        Probation Officer.
16.     The defendant shall notfrequent,or loiter, within 100 feet ofschool yards,parks,public swimming
        pools,playgrounds,youth centers,video arcade facilities,or other places primarily used by persons
        under the age of 18.
17.     The defendant shall not associate or have verbal, written,telephonic, or electronic communication
        with any person under the age of 18, except:(a)in the presence ofthe parent or legal guardian of
        said minor; and(b)on the condition that the defendant notify said parent or legal guardian of his
        conviction in the instant offense/prior offense. This provision does not encompass persons under
        the age of 18,such as waiters, cashiers,ticket vendors,etc., whom the defendant must interact with
        in order to obtain ordinary and usual commercial services.
18.     The defendant shall not affiliate with, own,control, volunteer or be employed in any capacity by
        a business or organization that causes him to regularly contact persons under the age of 18;
19.     The defendant shall not affiliate with, own,control, or be employed in any capacity by a business
         whose principal product is the production or selling ofmaterials depicting or describing "sexually
        explicit conduct," as defined at Title 18 U.S.C. § 2256(2).



CR-104(wpd 10/18)                   JUDGMENT &PROBATION/COMMITMENT ORDER                                Page 3
 USA vs.     RICHARD ALEXANDER RIOS                                          Docket No.:        CR 18-707-PSG


20.      The defendant's employment shall be approved by the Probation Officer, and any change in
         employment must bepre-approved by the Probation Officer. The defendant shall submit the name
         and address of the proposed employer to the Probation Officer at least ten (10) days prior to any
         scheduled change.
21.      The defendant shall submit to a search, at any time, with or without warrant, and by any law
         enforcement or probation officer, of the defendant's person and any property, house, residence,
         vehicle, papers, computers [as defined in Title 18 U.S.C. § 1030(e)(1)], cell phones, other
         electronic communication or data storage devices or media, effects and other areas under the
         offender's control,upon reasonable suspicion concerning a violation ofa condition ofsupervision
         or unlawful conduct by the defendant, or by any probation officer in the lawful discharge of the
         officer's supervision functions.

 The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental
 health evaluations or reports,to the treatment provider. The treatment provider may provide information
(excluding the Presentence report), to State or local social service agencies (such as the State of
 California, Department of Social Service), for the purpose of the client's rehabilitation.

Based on the Government's motion, all remaining counts are ordered dismissed.

 The bond is hereby exonerated.

 The defendant is advised of the right to appeal.

  In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions ofProbation and
  Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
  supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
  supervision for a violation occurring during the supervision period.




            Date
                     ,~.~/L~                                       U. S. i    ct Judge

  It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                   Clerk, U.S. District Court




                   ~ s ~~                                    By
            Filed ate                                              Deputy Cle




 CR-104(wpd 10/18)                             JUDGMENT &PROBATION/COMMITMENT ORDER                                                        Page 4
The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:

 1.   The defendant must not commit another federal, state, or local          ~.     The defendant must not knowingly associate with any persons engaged
      crime;                                                                         in criminal activity and must not knowingly associate with any person
2.    he defendant must report to the probation office in the federal                convicted ofa felony unless granted permission to do so by the probation
      judicial district of residence within 72 hours of imposition of a              officer. This condition will not apply to intimate family members,unless
      sentence of probation or release from imprisonment, unless                     the court has completed an individualized review and has determined
      otherwise directed by the probation officer;                                   that the restriction is necessary for protection of the community or
3.    The defendant must report to the probation office as instructed by             rehabilitation;
      the court or probation officer;                                         10.    The defendant must refrain from excessive use of alcohol and must not
4.    The defendant must not knowingly leave the judicial district                   purchase, possess, use, distribute, or administer any narcotic or other
      without first receiving the permission of the court or probation               controlled substance, or any pazaphemalia related to such substances,
      officer;                                                                       except as prescribed by a physician;
5.    The defendant must answer truthfully the inquiries ofthe probation      1 1.   The defendant must notify the probation officer within 72 hours ofbeing
      officer, unless legitimately asserting his or her Fifth Amendment              arrested or questioned by a law enforcement officer;
      right against self-incrimination as to new criminal conduct;            12.    For felony cases, the defendant must not possess a firearm, ammunition,
6.    The defendant must reside at a location approved by the probation              destructive device, or any other dangerous weapon;
      officer and must notify the probation officer at least 10 days before   13.    "The defendant must not act or enter into any agreement with a law
      any anticipated change or within 72 hours of an unanticipated                  enforcement agency to act as an informant or source without the
      change in residence or persons living in defendant's residence;                permission ofthe court;
 7.   The defendant must permit the probation officer to contact him or       14.    As directed by the probation officer, the defendant must notify specific
      her at any time at home or elsewhere and must permit confiscation              persons and organizations of specific risks posed by the defendant to
      ofany contraband prohibited by law or the terms ofsupervision and              those persons and organizations and must permit the probation officer to
      observed in plain view by the probation officer;                               confirm the defendant's compliance with such requirement and to make
 8.   The defendant must work at a lawful occupation unless excused by               such notifications;
      the probation officer for schooling, training, or other acceptable      15.    The defendant must follow the instructions of the probation officer to
      reasons and must notify the probation officer at least ten days                implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct,protect the public from further crimes ofthe defendant;
      unanticipated change;                                                          and provide the defendant with needed educational or vocational
                                                                                     training, medical care, or other correctional treatment in the most
                                                                                     effective manner.




CR-104(wpd 10/18)                                    JUDGMENT &PROBATION/COMMITMENT ORDER                                                                Page 5
 USA vs.     RICHARD ALEXANDER RIOS                                            Docket No.:     CR 18-707-PSG


    ❑        The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date ofthe judgment under 18 U.S.C. § 3612(fl(1). Payments maybe subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before Apri124, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney's Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant's mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(1)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant's economic circumstances that might affect the defendant's ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may,on its own motion or that ofa party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                    1. Special assessments under 18 U.S.C. § 3013;
                    2. Restitution, in this sequence (under 18 U.S.C. § 3664(1), all non-federal victims must be paid before the United
                      States is paid):
                              Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                              The United States as victim;
                    3. Fine;
                    4. Community restitution, under 18 U.S.C. § 3663(c); and
                    5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer,the defendant must provide to the Probation Officer: (1)a signed release authorizing credit report
 inquiries;(2)federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets,income and expenses ofthe defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.



          The defendant must maintain one personal checking account. All ofdefendant's income,"monetary gains," or other pecuniary proceeds
 must be deposited into this account, which must be used for payment ofall personal expenses. Records ofall other bank accounts,including any
 business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval ofthe Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                          Page 6
 USA vs.      RICHARD ALEXANDER BIOS                                            Docket No.:      CR 18-707-PSG




                                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant's appeal determined on
 Defendant delivered on                                                                     to
      at
      the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                              By
             Date                                                   Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy ofthe original on file in my office, and in my
 legal custody.

                                                                    Clerk, U.S. District Court




             Filed Date                                             Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may(1)revoke supervision,(2) extend the term of
supervision, and/or(3) modify the conditions of supervision.

           These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


       (Signed)
               Defendant                                                           Date




                    U. S. Probation Officer/Designated Witness                     Date




CR-104(wpd 10/18)                               JUDGMENT &PROBATION/COMMITMENT ORDER                                                           Page 7
